Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 23, 24 objected to because of the following informalities:  
Claim 23 should recite in line 9 “thereby obtaining an aqueous polyacrylamide gel which is [[hold]] held in the polymerization unit” (correcting the typo).  Claim 24 is objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 17-24 are rejected under 35 U.S.C. 103 as obvious over Barmatov (2013/0105157) in view of Witheford (4,605,689) (cited by Applicant), as evidenced by Brinkman (2016/0333252).
Regarding independent claim 13, Barmatov discloses A process of fracturing subterranean, oil- and/or gas-bearing formations penetrated by at least a wellbore (abstract “a hydraulic fracturing treatment” such as [0017] “hybrid fracs”) comprising at least the steps of 
(1) providing an aqueous fracturing fluid (F) (e.g., [0024] “pad, stage A” or “stage B, pumping of a proppant-laden slickwater” or “diversion stage C”) comprising at least an aqueous base fluid ([0029] “Fluids A and B are preferably selected from fresh water, brine, seawater, solutions of polymers” or “Fluid C is preferably chosen from solutions of polymers, gels”) and a polyacrylamide ([0029] “Preferred polymers include … polyacrylamide”; and, e.g., [0037] “slickwater containing 0.05 weight percent of a polyacrylamide friction reducer”), and 
(2) injecting said aqueous fracturing fluid (F) into the wellbore at a rate and pressure sufficient to penetrate into the formation, and to initiate or extend fractures in the formation (i.e., by being a pad, slickwater fluid, or diversion stage; see also [0034] “Stages A (optionally) and B are repeated after each diversion (stage C) to create new fracture(s) and fracture networks”), wherein at least a part of the aqueous fracturing fluid (F) injected additionally comprises a proppant ([0029] “The proppant in fluid B, and optionally in fluid C”), and 
wherein step (1) is carried out by mixing at least an aqueous base fluid, a polyacrylamide, and -for those parts of the fracturing fluid comprising a proppant- a proppant (i.e., by virtue of forming the stage A, stage B, or stage C fluids).
Regarding the 3.1-10 wt% PAM in the homogeneous aqueous polyacrylamide concentrate, Barmatov does not appear to place any limits on the source of the PAM for Barmatov’s method.  However, Barmatov fails to specify this concentration of PAM in a concentrate.  
Nevertheless, first, the Office observes that Applicant does not appear to describe any specific advantage provided by this 3.1-10 wt% concentration compared to other concentrations.  Rather, Applicant only describes advantages of the homogeneous concentrate over inverse emulsions (e.g., p.61, lines 17-39), not based on the particular wt% concentration of the concentrate.  Accordingly, it appears this particular claimed concentration range lacks criticality to the current Invention. 
Second, Witheford teaches “converting polyacrylamide gel into dilute aqueous solutions” wherein “Polyacrylamide gel is initially converted into a slurry of small gel particles in water from which forms a homogeneous solution concentrate which is then readily diluted to give the final drive fluid without any significant polymer degradation. The process may additionally be adapted to the drilling site or to other on site operations requiring polyacrylamide solutions such as water treating, mining or paper making” (abstract) and “The polyacrylamide gel producing facility is preferably adapted to produce an 6-15% polymer solids gel (6% for polymer on the higher range of molecular weight and 15% for polymer on the low range of molecular weight) which is then mixed with available water and passed through a series of static cutting units to provide a slurry of small size pieces of gel suspended in water (gel slurry). The water and the suspended gel pieces can either be (a) held in a hold tank and gently stirred to produce a homogeneous solution concentrate after a specified hold period (batch dissolution process) or (b) fed continuously into a series of stirred hold tanks (3) to provide sufficient total residence time to form the same solution concentrate. This procedure does not give any reduction in the molecular weight of the polyacrylamide. Thereafter, the solution is further diluted to the desired final viscosity for the particular oil-bearing formation through which it is intended to be injected” (Col. 3, lines 40-60).  
Although silent to exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barmatov to include a homogeneous polyacrylamide solution concentrate that is readily diluted to the desired final viscosity, such as:
“wherein step (1) is carried out by mixing at least an aqueous base fluid, a homogeneous aqueous polyacrylamide concentrate having a concentration of 3.1 to 10 % by weight of polyacrylamides, relating to the total of all components of the homogeneous aqueous polyacrylamide concentrate, and -for those parts of the fracturing fluid comprising a proppant- a proppant,”
in order to produce a fluid “adapted to on site operations requiring polyacrylamide solutions” such as fracturing as in Barmatov.  This appears especially true because Witheford forms the initial polyacrylamide gel at up to 15 wt% concentration, and thus 3.1-10 wt% is a simple matter of the dilution choice within the general conditions set forth by Witheford, especially because Witheford also contemplates using a 6 wt% polyacrylamide gel.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  
Applicant should note that, although Witheford forms its homogeneous polyacrylamide solution at a concentration of 0.5-2% polyacrylamide (Col. 3, lines 65-66), this does not appear to be a limiting factor on Witheford’s teachings of a concentrate that is “readily diluted” to “a desired final viscosity.”  For example, Brinkman (2016/0333252) provides evidence that higher concentrations of polyacrylamide concentrates are used in the art, stating “Organic polymers traditionally used in EOR include water soluble polymers such as polyacrylamides, polyacrylates, and hydrophobically modified water soluble polymers, also called associative polymers or associative thickeners. … Such polymers are deliverable … as a concentrate such as a 20 wt % polyacrylamide gel” ([0008]).  Thus, the concentrates in Witheford appear to be capable of e.g. up to 20 wt% polyacrylamide concentration.
Regarding “homogeneous,” the Office recognizes that, in the Specification, Applicant states “The aqueous polyacrylamide concentrates to be used in the process of fracturing according to the present invention are homogeneous. The term should be understood as "substantially homogeneous", so minor variations of polymer density or polymer concentration within a concentrate may be possible. As shown above, it is known in the art, to use polyacrylamide dispersions in oil or water-in-oil emulsions of polyacrylamide as friction reducers for fracturing. Such heterogeneous products (which comprise at least to different phases) are not subject of the process according to the present invention” (p.6, lines 26-33).  Accordingly, “homogenous” is understood to refer to solutions which are not of the emulsion type.  Similarly, the Office recognizes that, in the Specification, Applicant states “Keeping the concentration and the molecular weights of the polyacrylamides to be used in mind, the concentrates typically are (soft) solids, although they may be still viscos solutions in special cases” (p.6, lines 14-16). 
Regarding claim 14, as in claim 13, although silent to exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barmatov to include a homogeneous polyacrylamide solution concentrate that is readily diluted to the desired final viscosity, such as “wherein the homogeneous aqueous polyacrylamide concentrate has a concentration of 4 to 8 % by weight of polyacrylamides, relating to the total of all components of the homogeneous aqueous polyacrylamide concentrate,” in order to produce a fluid “adapted to on site operations requiring polyacrylamide solutions” such as fracturing as in Barmatov.  This appears especially true because Witheford forms the initial polyacrylamide gel at up to 15 wt% concentration, and thus 4-8 wt% is a simple matter of the dilution choice within the general conditions set forth by Witheford, especially because Witheford also contemplates using a 6 wt% polyacrylamide gel.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  
Regarding claim 17, Barmatov discloses wherein the process starts with the injection of an aqueous fracturing fluid (F) not comprising a proppant (e.g., [0024] “a typical treatment of the invention starts with a pad, stage A, in which a pure slickwater fluid is pumped”), followed by the injection of an aqueous fracturing fluid (F) additionally comprising a proppant (e.g., [0024] “The pad stage is followed by a large-volume stage B, pumping of a proppant-laden slickwater”).
Regarding claim 18, Barmatov discloses wherein during the entire process an aqueous fracturing fluid (F) comprising a proppant is injected (e.g., [0024] “The pad stage is followed by a large-volume stage B, pumping of a proppant-laden slickwater”).  Applicant may note that “entire process” as claimed refers to just the claimed “(1) providing” and “(2) injecting … to … extend fractures” steps, which are disclosed by Barmatov for the “entire process” of stage B (and stage C). 
Alternatively, even if this is Amended to refer to an entire process that requires “(2) injecting … to initiate fractures”, Applicant should note that Barmatov also teaches “conventional gel treatments” ([0017]), which are represented in the “hybrid fracs” with “c) cross-linked gel with a viscosity of about 100 to about 1000 mPas at a shear rate of 100 s-1 with coarse proppant” ([0019]).  Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barmatov to include a conventional gel treatment, i.e., one wherein during the entire process an aqueous fracturing fluid (F) comprising a proppant is injected, in order to provide an alternate known means of fracturing the formation, as desired.
Regarding claim 19, Barmatov discloses wherein the process is a process of slickwater fracturing (e.g., [0024] “a pad, stage A, in which a pure slickwater fluid is pumped” or “a large-volume stage B, pumping of a proppant-laden slickwater”), wherein the polyacrylamide serves as friction reducer (e.g., [0037] “slickwater containing 0.05 weight percent of a polyacrylamide friction reducer”), wherein the concentration of the polyacrylamides in the aqueous fracturing fluid (F) is from 20 ppm to 600 ppm of polyacrylamides relating to the total of all components of the aqueous fracturing fluid except the proppants (e.g., [0037] “slickwater containing 0.05 weight percent of a polyacrylamide friction reducer”; 0.05 wt% = 500 ppm).
Regarding claim 20, Barmatov discloses wherein the aqueous fracturing fluid (F) is a viscosified fracturing fluid (V) ([0024] “A diversion stage C follows the far-field placement of proppant in stage B and involves pumping of a viscosified fluid, which may optionally further contain proppant”) in which the polyacrylamide serves as viscosifier ([0029] “These viscosifiers are preferably degradable. Preferred polymers include guar gum, … polyacrylamide”), wherein the concentration of the viscosifier in the aqueous fracturing fluid (V) is from 0.1 % by weight to 2 % by weight of viscosifier relating to the total of all components of the aqueous fracturing fluid except the proppants ([0037] “a borate cross-linked guar gel, having a guar concentration of 6 g/L (50 lb/1000 gal)”).
As above, Barmatov discloses an exemplary amount of 6 g/L = 0.6 wt% guar viscosifier.
However, Barmatov does not specify amounts used for polyacrylamide viscosifier.
Nevertheless, it appears these would be used in the same general amounts, based on the properties of polymers in viscosification.  Accordingly, although silent to the concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barmatov to include “wherein the aqueous fracturing fluid (F) is a viscosified fracturing fluid (V) in which the polyacrylamide serves as viscosifier, wherein the concentration of the polyacrylamides in the aqueous fracturing fluid (V) is from 0.1 % by weight to 2 % by weight of polyacrylamides relating to the total of all components of the aqueous fracturing fluid except the proppants,” in order to provide a suitable amount of viscosifier.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Although not required to render obvious the claim based on Barmatov alone, Applicant may also see the reference to Salgaonkar in the Conclusion below.
Regarding claims 21 and 22, Barmatov discloses:
(claim 21) wherein the process the process is a hybrid fracturing process ([0024]; see also [0034] “The cycles, for example ABC-ABC”) and step (2) of the process comprises two sub-steps (2a) and (2b) of 
(2a) slickwater fracturing ([0024] “a pad, stage A, in which a pure slickwater fluid is pumped”) the subterranean formation by injecting an aqueous fracturing fluid (F) in which the polyacrylamide serves as friction reducer, wherein the concentration of the polyacrylamides in the aqueous fracturing fluid (F) is from 20 ppm to 600 ppm of polyacrylamides relating to the total of all components of the aqueous fracturing fluid except the proppants (e.g., [0037] “slickwater containing 0.05 weight percent of a polyacrylamide friction reducer”; 0.05 wt% = 500 ppm), and 
(2b) fracturing ([0024] “A diversion stage C follows the far-field placement of proppant in stage B and involves pumping of a viscosified fluid, which may optionally further contain proppant”) the formation by injecting a viscosified aqueous fracturing fluid comprising 0.1 % by weight to 5 % by weight of a viscosifier relating to the total of all components of the aqueous fracturing fluid except the proppants ([0037] “a borate cross-linked guar gel, having a guar concentration of 6 g/L (50 lb/1000 gal)” = 0.6 wt% guar viscosifier); and further
(claim 22) wherein in course of step (2a) the aqueous fracturing fluid does not comprise a proppant (by virtue of being a “pure slickwater” pad), and in course of step (2b) the viscosified aqueous fracturing fluid comprises a proppant ([0024] “A diversion stage C follows the far-field placement of proppant in stage B and involves pumping of a viscosified fluid, which may optionally further contain proppant”)).
Regarding claims 23 and 24, Witheford as in claim 13 further teaches (radically polymerizing) “Water, acrylamide monomer and acrylic acid were charged into a reactor. The pH was adjusted to 7.5-8.0, a chelating agent and optional chain transfer agent were added. The reactor was sparged with nitrogen to reduce oxygen content and the polymerization catalyst was added. Polymerization was allowed to occur adiabatically to provide a polyacrylamide gel of 6-15% polymer solids in 10 to 24 hours” (Col. 4, lines 14-22); (removing; comminuting) “The gel solution is passed through static cutting units with available water in order to provide a uniform slurry of particulate gel solids” (Col. 4, lines 52-54); (mixing) “The gel slurry resulting from passage through the static units is either (a) introduced into a holding tank with gentle stirring for about 1-4 hours until the gel disappears and the polymer dissolves to give a homogeneous solution concentrate” (Col. 5, lines 1-5); and (transporting) “The homogeneous solution concentrate can then be passed through standard static mixers with available water for final dilution to the level of polymer solids required for end use” (Col. 5, lines 10-13).
Accordingly, as in claim 13, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barmatov to include a similar process in forming the polyacrylamide for use, in order to use a known methodology that produces a fluid “adapted to on site operations requiring polyacrylamide solutions” such as fracturing as in Barmatov (thereby including:  
(claim 23) wherein the homogeneous aqueous polyacrylamide concentrate is manufactured by a process comprising at least the following steps: 
[1] Radically polymerizing an aqueous monomer solution in the presence of suitable initiators for radical polymerization under adiabatic conditions in a polymerization unit, wherein the aqueous monomer solution comprises at least water and 15 % to 50 % by weight - relating to the total of all components of the aqueous monomer solution- of water-soluble, monoethylenically unsaturated monomers, wherein said water-soluble, monoethylenically unsaturated monomers comprise at least acrylamide, thereby obtaining an aqueous polyacrylamide gel which is held in the polymerization unit, 
[2] removing the aqueous polyacrylamide gel from the polymerization unit, and 
[3] comminuting the aqueous polyacrylamide gel and mixing it with an aqueous liquid, thereby obtaining said homogeneous aqueous polyacrylamide concentrate; and further
(claim 24) wherein the steps [1], [2], and [3] are carried out at a manufacturing site (location A) and the process comprises an additional process step [4] of transporting the aqueous polyacrylamide concentrate from the manufacturing site (location A) to the wellsite (location B) in a suitable transport unit).
Applicant may note that Witheford teaches at least 15 wt% polymer concentration, which renders obvious the claimed 15-50 wt%.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
	Applicant may also note that the “transporting” in claim 24 appears taught by Witheford per se just by passing the concentrate through mixers for the final dilution (Col. 5, lines 10-13), which necessarily transports the fluid.  Moreover, more generally, it would of course be obvious to transport the polyacrylamide from one location to another location (i.e., from wherever it is produced to the well), in order to use it for Barmatov.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as obvious over Barmatov in view of Witheford as in claim 13 (as evidenced by Brinkman), and further in view of DeFosse (2010/0132949).
Regarding claims 15 and 16, Barmatov discloses providing the formed fracturing fluid, but Barmatov does not specify how this is formed, e.g., in a blender on a trailer etc.
Nevertheless, this is a rather ordinary aspect of forming fluids for well operations.  For example, DeFosse teaches “preparing a friction-reduced hydraulic fracturing fluid at a central location which can be readily transported to an oil or gas well in a formation at a well site” (abstract) such as for “Hybrid fracs” ([0005]) wherein “Additional water may be added to the polymer/water mixture via pipe 24 while the polymer/water mixture is being pumped through pump 26 to form dilute hydraulic fracturing fluid” ([0042]) and “The shearing mixer can be any high-speed blender capable of rapidly dispersing (shearing) the polymer throughout the mix water” ([0031]) where “mobile hydraulic fracturing fluid unit 300 comprises a mobile trailer or skid 301 having a plurality of wheels or the like so that the unit can be easily transported to a remote well site” ([0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witheford to include a mobile blender e.g. on a trailer or skid, in order to prepare the fluid at a central location “which can be readily transported to an oil or gal well” as needed (thereby including:
(claim 15) wherein the components of the aqueous fracturing fluid are mixed in a blender; and further
(claim 16) wherein the blender is selected from blenders fixed on a truck, mounted on a trailer or mounted in a skid).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-40 of copending Application No. 17/286,477 (also US Publication 2021/0347977) (sharing co-Inventors El-Toufailli, Loesch, Schmidt, Zimmermann, Ostermayr, Tinsley, and Busby) in view of Barmatov and Witheford.
This is a provisional nonstatutory double patenting rejection.
Regarding claims 13-16 and 18-20, these correspond to 17/286,477 claims 35-40.
Regarding claims 17, 21, and 22, this would be obvious over 17/286,477 claims in view of Barmatov as above.
Regarding claims 23 and 24, this would be obvious over 17/286,477 claims in view of Witheford as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Salgaonkar (2013/0098611) provides evidence that polyacrylamide is used in the claimed amounts to viscosify fracturing fluids, stating “fluids viscosified with one or more water-soluble synthetic polymers, wherein the water-soluble synthetic polymers are selected from the group consisting of polyacrylamides” (abstract) “in fracturing operations” ([0150]) wherein “Preferably the synthetic polymer, multi-chain polysaccharide, or combination thereof is present in at least 0.24% by weight of the water (20 lb/Mgal) in the fluid, and more preferably in the range of 0.24% by weight of the water (20 lb/Mgal) to about 1% by weight of the water (about 80 lb/Mgal)” ([0175]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674